  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                    Page 1 of 14 PageID 783




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

   PHAZR, INC.,                                        §
                                                       §
             Plaintiff,                                §
                                                       §
   v.                                                  §   Civil Action No. 3:19-CV-01188-X
                                                       §
   SUDHIR RAMAKRISHNA, BALA                            §
   BALASEKAR, AN TUYEN BANH,                           §
   PRAVIR PATEL, and MAVENIR                           §
   SYSTEMS, INC.                                       §
                                                       §
             Defendants.                               §

                          MEMORANDUM OPINION AND ORDER

        In the paraphrased words of Leslie Knope, the Court gave plaintiff Phazr, Inc.

one chance to make a third impression.1 Defendants Mavenir Systems, Inc., Sudhir

Ramakrishna, Pravir Patel, Bala Balasekar, and An Tuyen Banh then moved to

dismiss Phazr’s Second Amended Complaint for failure to state a claim on which

relief can be granted [Doc. No. 58]. After careful consideration, the Court concludes

that Phazr has failed again to state a claim under the Defend Trade Secrets Act.2 The

Court also finds that it would be futile for Phazr to attempt a fourth impression.

Accordingly, the Court GRANTS IN PART the defendants’ motion to dismiss and

DISMISSES WITH PREJUDICE Phazr’s federal Trade Secrets Act claim.




        1See Leslie Knope, Parks and Recreation (2011) (“You only get one chance to make a second
impression.”).
        2   Defend Trade Secrets Act of 2016, 18 U.S.C. §§ 1836–1839 (2012).

                                                   1
   Case 3:19-cv-01188-X Document 64 Filed 09/14/20                       Page 2 of 14 PageID 784




        In a case that is before this Court under federal question jurisdiction, Phazr’s

federal Trade Secrets Act claim is the only federal cause of action. If Phazr fails to

state a federal claim, the Court may decline to exercise jurisdiction over the

remaining state-law claims.3              The Court does so here.               Therefore, the Court

DISMISSES WITHOUT PREJUDICE Phazr’s remaining state-law claims.4

Because the Court dismisses with prejudice Phazr’s federal claim and declines to

exercise supplemental jurisdiction over its state-law claims, the Court DIRECTS the

Clerk to close this case. By separate order, the Court will issue its final judgment.

                                                     I.

        The factual and procedural history of this case can be summed up briefly.

Phazr is a producer and provider of millimeter wave (mmwave), virtualized Radio


        3 The Court is aware of Phazr’s state-law claims for trade secret misappropriation, breach of
covenant not to compete, breach of non-solicitation covenant, and tortious interference with existing
contract. The Court has supplemental jurisdiction over these state-law claims because Phazr presents
a federal question. See 28 U.S.C. § 1367(a) (“[I]n any civil action of which the district courts have
original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that
are so related to claims in the action within such original jurisdiction that they form part of the same
case or controversy under Article III of the United States Constitution.”). But the Court may decline
to exercise its supplemental jurisdiction over state-law claims if it dismisses the federal claim that
gives the Court original jurisdiction. See id. § 1367(c)(3) (“The district courts may decline to exercise
supplemental jurisdiction over a claim” it has due to supplemental jurisdiction if “the district court
has dismissed all claims over which it has original jurisdiction[.]”). “When all federal claims are
dismissed prior to trial, the general rule in this Circuit is for the district court to decline exercising
jurisdiction over the remaining state law claims.” Cooper v. Dart Area Rapid Transit, 2015 WL
9703716, at *3 (N.D. Tex. Dec. 18, 2015) (Ramirez, M.J.), adopted by Cooper v. Dart Area Rapid
Transit, 2016 WL 160986 (Boyle, J.) (N.D. Tex. Jan. 14, 2016). For these reasons, the Court considers
it unnecessary to decide any of Phazr’s state-law claims.
        4 The Court dismisses the state-law claims without prejudice because it is not reaching their

merits. See Artis v. D.C., 138 S. Ct. 594, 599 (2018) (“If a district court declines to exercise jurisdiction
over a claim asserted under § 1367(a) and the plaintiff wishes to continue pursuing it, she must refile
the claim in state court. If the state court would hold the claim time barred, however, then, absent a
curative provision, the district court’s dismissal of the state-law claim without prejudice would be
tantamount to a dismissal with prejudice.”).



                                                     2
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20       Page 3 of 14 PageID 785




Access Network (vRAN), and Radio Frequency (RF) products and technology for the

wireless communications industry.     Founded in 2016, Phazr is incorporated in

Delaware, licensed to do business in Texas, and maintains its primary business

address in Texas.    Phazr markets its products and technologies for use in the

construction and operation of fifth generation (5G) wireless communication networks.

      Enter the individuals and company who are now the defendants. Phazr hired

Ramakrishna, Balasekar, Banh, and Patel (collectively, “individual defendants”) in

July 2016, June 2017, October 2017, and July 2016, respectively.            At the

commencement of each of their employments with Phazr, the individual defendants

signed confidentiality, non-compete, and non-solicitation agreements. In or about

September 2018, January 2019, April 2019, and April 2019, respectively, Balasekar,

Ramakrishna, Banh, and Patel left Phazr. Soon after leaving, they became employees

of Mavenir. Phazr alleges that they directly compete with Mavenir for contracts and

customers, a company which is also active in the 5G wireless network market.

Phazr alleges Mavenir lacked the capacity to develop or produce competing mmwave,

vRAN, and RF technology products before hiring the individual defendants.

      On May 17, 2019, Phazr filed this case in Texas state court against

Ramakrishna and Mavenir. That same day, Ramakrishna and Mavenir removed the

case to this Court under 28 U.S.C. § 1441(a), alleging federal question jurisdiction

under 28 U.S.C. § 1331. Defendants predicated removal on Phazr’s federal Trade

Secrets Act claim. On July 22, 2019, this Court granted Phazr leave to amend its

complaint to add Balasekar and Banh as defendants. In addition to its state-law


                                         3
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20              Page 4 of 14 PageID 786




claims, Phazr again alleged under federal law that the individual defendants

“misappropriated and used or disclosed,” and that Mavenir “misappropriated,”

Phazr’s trade secrets and proprietary information.5 In response, the defendants

moved to dismiss Phazr’s claims under Federal Rule of Civil Procedure 12(b)(6). After

carefully reviewing those motions, this Court concluded that plaintiff Phazr had

failed to state a federal claim, dismissed the amended complaint without prejudice,

and allowed Phazr 28 days to replead.

       Phazr filed its Second Amended Complaint, which is before the Court. The

Second Amended Complaint incorporates more detail about the work the individual

defendants were involved in while employed by Phazr, contains a longer discussion

of Phazr’s and Mavenir products, and added a new individual defendant (Patel). The

defendants moved to dismiss the Second Amendment Complaint, arguing that even

with the addition of this new information, Phazr has still failed to state a claim for

which relief can be granted. That motion to dismiss is now ripe for this Court’s

decision.

                                               II.

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accept[ing] all well-pleaded facts as true, viewing them in the light most

favorable to the plaintiff.”6 To survive a motion to dismiss, Phazr must allege enough




       5   Amended Complaint ¶¶ 56–59 [Doc. No. 15].
      6 In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quotation marks

removed).

                                                4
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                       Page 5 of 14 PageID 787




facts “to state a claim to relief that is plausible on its face.”7 “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”8

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.”9 “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’”10

                                                    III.

       Under the Rule 8 standard, Phazr has again failed to plausibly plead a federal

Trade Secrets Act claim.

                                                     A.
       The law is clear on what plaintiffs must establish to successfully argue a

federal Trade Secrets Act (Federal Act) claim. The Federal Act permits an “owner of

a trade secret that is misappropriated” to “bring a civil action under this subsection

if the trade secret is related to a product of service used in, or intended for use in,

interstate or foreign commerce.”11 So, to make a federal claim, “a plaintiff must




       7   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         9 Id. See Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right to

relief above the speculative level[.]”).
       10   Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).
       11   18 U.S.C. § 1836(b)(1).

                                                      5
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                    Page 6 of 14 PageID 788




allege: (1) a trade secret; (2) misappropriation; and (3) use in interstate commerce.” 12

If a plaintiff proves such a claim, a court may grant an injunction and award

damages.13 To successfully allege this federal claim, a plaintiff must meet the federal

plausibility pleading standard.

       Before applying the law to this case’s facts, a brief background on federal and

Texas trade secret protection laws is helpful. “In 2013, in an effort to bring Texas

law in line with the overwhelming majority of the United States and provide a simple

legislative framework for litigating trade secret issues in Texas, the Texas

Legislature enacted a modified version of the Uniform Trade Secrets Act.”14 The

enrolled bill—the Texas Uniform Trade Secrets Act (known as the TUTSA, but

referred to here as the Texas Act)—became effective on September 1, 2013.15 The

Texas Act displaced both common-law misappropriation-of-trade-secret and the old

Texas law theft-of-trade-secret claims.16 The United States Congress then enacted

the Federal Act in 2016. Both the Texas Act and the Federal Act are based on the

Uniform        Trade     Secrets      Act   promulgated      by   the    National     Conference of

Commissioners on Uniform Laws in 1985 and adopted by 47 states.17 A substantial

number of provisions in the two statutes—including the definition of “trade secret”—



       12   Marek Bro. Sys., Inc. v. Enriquez, 2019 WL 3322162, at *3 (N.D. Tex. July 24, 2019).
       13   18 U.S.C. § 1836(b)(3).
       14  See StoneCoat of Tex., L.L.C v. ProCal Stone Design, L.L.C, 426 F. Supp. 3d 311, 332
(E.D. Tex. 2019) (internal quotations and citations omitted).
       15   See id.
       16   See id.
       17   See id. at 332–33.

                                                   6
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20          Page 7 of 14 PageID 789




are “either identical or very similar in many respects.”18 That said, there are a

“handful of differences.”19 For example, the Texas Act preempts common-law tort

claims but the Federal Act does not.20

      For this case’s purposes, the most salient difference between the two acts

comes not from their texts but from the difference between federal and Texas pleading

standards. Federal law follows a “plausibility” standard of pleading, which requires

that a complaint “state a claim to relief that is plausible on its face.”21 Texas law, on

the other hand, follows a “fair notice” standard—a lower standard than plausibility—

for pleading.22 Therefore, while federal courts applying Texas law have discussed the

similarity (or even uniformity) of terms like “trade secret,” or requirements for an act

to constitute “misappropriation,” such similar elements and overlapping definitions

are irrelevant if they are not pleaded properly under the appropriate standard.

                                           B.

      In general, Phazr’s federal claim fails because of its insufficient pleading.

Phazr rightly argues that the federal pleading standard does not require specific

evidence, and that the plausibility standard does not prevent a plaintiff from pleading

facts alleged upon information and belief. But Phazr wrongly mistakes the power of

pleading upon information and belief with the cant invocation of “upon information


      18   Id. at 333.
      19   Id.
      20   Id.
      21   Twombly, 550 U.S. at 570.
       22 Waller v. Waller, 2020 WL 3026342, at *2 (Tex. App.—Tyler June 5, 2020) (citing

Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896 (Tex. 2000)).

                                           7
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                      Page 8 of 14 PageID 790




and belief.” Merely invoking that phrase repeatedly in the pleadings, as if it were a

magic talisman, does not enable it to avoid dismissal. To support its argument that

the phrase charges the judicial phaser to stun efforts to dismiss, Phazr cites the Fifth

Circuit to claim that “the facts pleaded in a complaint are peculiarly within the

opposing party’s knowledge, . . . pleadings may be based on information and belief.”23

But the following sentence of the Fifth Circuit’s opinion cautions that “this luxury

must not be mistaken for license to base claims . . . on speculation and conclusory

allegations.”24 And basing claims on speculation and conclusory allegations is exactly

what Phazr has done.            As this Court said in its order dismissing Phazr’s First

Amended Complaint: “Without more, Phazr’s conclusory allegations do not constitute

plausible claims; they are mere ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’ And Phazr’s speculations ‘do not permit the court to infer more than

the mere possibility of misconduct.’”25 The Court’s assessment—now regarding the

Second Amended Complaint—remains unchanged.                          Therefore, the outcome of a

motion to dismiss must be the same as well.

      Phazr conflates claim elements and pleading standards. This can be seen by

examining sentence-by-sentence its argument (in its response to the motion to

dismiss) that it meets the threshold requirement to plead misappropriation of trade

secrets, despite a lack of specific allegations. Phazr first notes the requirements for



      23   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008).
      24   Id.
      25   First Dismissal Order, at 11 [Doc. No. 50] (citations omitted).

                                                    8
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                 Page 9 of 14 PageID 791




a federal claim: a plaintiff must allege a trade secret, misappropriation, and use in

interstate commerce.          Phazr then gives the Federal Act’s definitions for

misappropriation and improper means. And then Phazr quotes the Court’s first

dismissal order’s summary of the pleading standard: “the plaintiff must make a

threshold showing of the actual acquisition, disclosure, or use of that trade secret.”26

       This is all well and good. But then Phazr slightly detours, saying that a federal

court in another district has stated the “pleading standard for [Federal Act] claims

as ‘trade secret misappropriation under Texas law is established by showing: (a) a

trade secret existed; (b) the trade secret was acquired through a breach of a

confidential relationship or discovered by improper means; and (c) use of the trade

secret without authorization from the plaintiff.”27 This is a curious characterization

of what the Eastern District of Texas said, because neither did the parties in that

case litigate a claim under the Federal Act nor did that court say that the Texas Act

elements are the “pleading standard”28 for a claim under the Federal Act. Phazr then

cites another Eastern District of Texas case that essentially equates the

misappropriation element for a claim under both the Texas Act and Federal Act. This

reveals that Phazr is comparing the Federal Act and Texas Act’s claim elements and

not the federal and Texas pleading standards.




        26 Phazr’s Response to Motion to Dismiss (Response), at 8–9 (quoting First Dismissal Order,

at 7) [Doc. No. 59].
       27 Id. at 9 (quoting AHS Staffing, LLC v. Quest Staffing Grp., Inc., 335 F.Supp.3d 856, 862
(E.D. Tex. 2018)).
       28   Id.

                                                9
 Case 3:19-cv-01188-X Document 64 Filed 09/14/20        Page 10 of 14 PageID 792




      But what Phazr’s line of argument actually reveals is that Phazr is simply

missing the point. The Court does not maintain that Plazr has failed to plead the

proper elements of a claim under the Federal Act. The Court maintains that Phazr

has failed to plead the proper elements well enough.           It is irrelevant that

“misappropriation” and “improper means” have the same meaning under both the

Texas Act and Federal Act. Even if the terms have the same meaning, pleading facts

to sufficiently satisfy that meaning involves a higher standard in federal court.

Phazr’s statements that the defendants performed numerous confidential tests for

Phazr and were bound to keep those tests confidential, and allegations that Mavenir’s

software was developed using Phazr’s confidential knowledge misappropriated by the

individual defendants, do not meet the federal pleading standard to establish a

federal claim.

      Here’s why. Phazr fails to connect its multiple insufficient claims to raise a

single, sufficient claim.   Phazr does not allege how defendants’ knowledge was

incorporated in Mavenir’s 5G products, or how the defendants otherwise actually

used Phazr’s trade secrets. Likewise, Phazr’s assertion that it has expressly pleaded

that each individual defendant developed proprietary information which Mavenir

then used to develop its competing product misses the mark, because Phazr fails to

explain how Mavinir or an individual defendant used that information. Without that

vital how, Phazr cannot elevate its pleading from the conclusory to the plausible. The

Court may not infer what Phazr did not plead.




                                         10
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                 Page 11 of 14 PageID 793




       Phazr not only confuses claim elements and pleading standards, but it also

conflates tests that courts use to evaluate the pleading sufficiency of trade-secrets

claims. Phazr primarily relies on four cases to demonstrate that it has a federal

claim. All four cases feature federal courts evaluating Texas Act—not Federal Act—

claims. And all four cases are far different than this one.

       Phazr cites the Fifth Circuit’s GlobeRanger Corp. v. Software AG USA29 to

claim that, to plead a federal claim, it’s enough to assert that its former employees

are allegedly misappropriating its trade secrets “in the research and development of

a new project.”30 Phazr correctly says the case “involved a claim that a competing

company . . . used trade secret information misappropriated . . . to develop a new,

software product that competed” with the plaintiff’s product.31 But Phazr misreads

GlobeRanger, which involved specific claims involving misappropriation of

confidential information under the pretense of maintenance.32 The Court recognizes

that Phazr is at the motion-to-dismiss stage, and not the summary-judgment or trial

stage. Phazr is not required to prove its allegations with evidence, but it must make

plausible (not conclusory) allegations. Unlike the GlobeRanger plaintiffs, however,




       29   836 F.3d 477 (5th Cir. 2016).
       30   Response, at 10.
       31   Id. (citing GlobeRanger, 836 F.3d at 482).
        32 See GlobeRanger, 836 F.3d at 499 (“GlobeRanger’s evidence is sufficient to show that

Software AG used the Navy Solution in developing its own product . . . . Software AG accessed
implementations of the Navy Solution; received confidential system keys under the pretense of
maintenance; acknowledged trying to replicate GlobeRanger’s functionality; and obtained confidential
source code from a former GlobeRanger employee in order to figure out how the technology worked, all
while it was in the process of making its own product to perform similar functions.”).

                                                    11
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                    Page 12 of 14 PageID 794




Phazr        has     not     pleaded       any   specific   allegations      of   misappropriation.

Indeed, GlobeRanger is an excellent example of why Phazr’s claims fail, because the

GlobeRanger plaintiffs pled the vital specific how. And Phazr has not.

        Phazr then relies on the Fifth Circuit’s GE Betz, Inc. v. Moffitt-Johnston33 to

claim that its pleading is sufficient because “proof of trade secret misappropriation

often depends on circumstantial evidence.”34 That is well and good. But what Phazr

ignores is that regardless of what type of proof is required for the claim, the claim

itself depends on whether “the trade secret is actually used.”35 This criterion has even

more force as the Court evaluates Phazr’s federal claim, because while the Texas Act

allows lawsuits and injunctions for actual and threatened misappropriation the

Federal Act only allows such recovery for actual misappropriation.36 Unlike the

plaintiff in GE Betz, Phazr has not pled any facts of how or when the defendants

actually used Phazr’s trade secrets.

        Finally, Phazr cites to two cases—SPBS, Inc. v. Mobley37 and Spear

Manufacturing, Inc. v. BancorpSouth Bank38—illustrating the access-plus-similarity



        33   885 F.3d 318 (5th Cir. 2018).
        34   Response, at 11 (quoting GE Betz, 885 F.3d at 326).
        35   Id. (emphasis in original).
         36 Compare TEX. CIV. PRAC. & REM. CODE § 134A.003(a) (“Actual or threatened

misappropriation may be enjoined if the order does not prohibit a person from using general
knowledge, skill, and experience that person acquired during employment.” (emphasis added)) with
18 U.S.C. § 1836(b)(1) (“An owner of a trade secret that is misappropriated may bring a civil action
under this subsection if the trade secret is related to a product or service used in, or intended for use
in, interstate or foreign commerce.” (emphasis added)).
        37   2018 WL 4185522 (E.D. Tex. 2018).
        38   791 F.3d 586 (5th Cir. 2015).

                                                    12
  Case 3:19-cv-01188-X Document 64 Filed 09/14/20                     Page 13 of 14 PageID 795




test. Under this test, “the defendant’s knowledge of the trade secret together with

substantial similarities between the parties’ products or processes may justify an

inference of use by the defendant.”39 But the Fifth Circuit cautioned that this test

has a limiting principle: the plaintiff must show actual similarity between two

products.40 The test is not satisfied merely because two products perform the same

general function or occupy the same commercial niche.41 After all, a Ford Pinto and

a McLaren 620R perform the same general function of moving a person from one place

to another. More is needed for such a comparison to survive a motion to dismiss in

federal court, and actual similarity must exist between the two products. Beyond

general function and commercial niche, Phazr has not demonstrated any actual

similarities between its products and Mavenir’s products. It has not alleged how

Mavenir’s products have incorporated Phazr’s trade secrets. Therefore, even under

the access-plus-similarity test, Phazr’s allegations do not rise to the level of

plausibility.




           39   SPBS, 2018 WL 4185522, at *7 (quoting Spea Mktg., Inc. v. BancorpSouth Bank, 791 F.3d
at 601).
          Spear Marketing, 791 F.3d at 601–02 (adding that a plaintiff cannot rest “its entire argument
           40

for similarity on the coincidence of timing and on the fact that [the defendant’s products] perform the
same general function”).
         41 See id. at 602 (“The element of ‘substantial similarity’ would be rendered toothless, however,

if it could be satisfied by the mere fact that two products occupy the same commercial niche. Such an
overly generous application of the test would allow an inference of use in virtually every trade secret
misappropriation claim in which there is evidence of disclosure. This cannot be the result intended by
the Restatement.”).

                                                    13
 Case 3:19-cv-01188-X Document 64 Filed 09/14/20         Page 14 of 14 PageID 796




                                         III.

      Phazr has failed to adequately allege the defendants’ misappropriation of its

trade secrets under the Federal Act. Therefore, it has failed to state a federal claim

upon which relief may be granted. And so the Court grants in part the motion to

dismiss, DISMISSING WITH PREJUDICE Phazr’s claim under the Federal Act.

      The Court declines to exercise supplemental jurisdiction over Phazr’s

remaining state-law claims, and so it DISMISSES WITHOUT PREJUDICE

Phazr’s state-law claims. Because the Court dismisses with prejudice Phazr’s sole

federal claim and declines to exercise supplemental jurisdiction over its state-law

claims, the Court DIRECTS the Clerk to close this case.

      By separate order, the Court will issue its final judgment.



      IT IS SO ORDERED this 14th day of September 2020.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                         14
